The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase “wherein a diffusion coefficient ratio of the first diffusion coefficient to the second diffusion coefficient is greater than 10 to substantially suppress out-diffusion of the dopants from the doped filling material to the semiconductor body during a thermal processing”, and “wherein the diffusion coefficient ratio is such that the dopants substantially do not diffuse from the doped filling material into the semiconductor body” because none of suppression might take place in regard the first phrase or some level of the diffusion might take place which is contradict with “do not diffuse” at all in regard to the second pharse.
Clarification and/or correction are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim(s) 1, 3-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOOTH (Pub. No.: US 2012/0064694).
Re claims 1 and 12, BOOTH teaches a method of forming a semiconductor device, the method comprising: 
forming a trench (112, Fig. 3) in a semiconductor body (106) at a first surface of the semiconductor body; 
at least partially filling the trench with a filling material (116, Fig. 9, ¶ [0038]), the filling material having a bottom side and a top side; 
introducing dopants (118d) into a portion of the filling material to form a doped filling material, wherein the dopants have a first diffusion coefficient (diffusion between 118d & 116) relative to the filling material and have a second diffusion coefficient (diffusion between 118d & 106 at the bottom right underneath of the area occupied by 116) relative to the semiconductor body (106), wherein the first diffusion coefficient (because of no resistance which is causing by [116]) is greater than the second diffusion coefficient (because of resistance which is causing by [116 & 106]) to substantially suppress out-diffusion (note that none of suppression might take place) of the dopants from the doped filling material to the semiconductor body during a thermal processing (note that the out diffusion region 118d is having a limited boundary region which is defined in the semiconductor region 106), and 
applying the thermal processing to the doped filling material (note that “During the activation anneal, dopant ions in interstitial sites are incorporated into substitutional sites to become electrically active”, ¶ [0039]), the thermal processing configured to spread the dopants within the doped filling material (116, note that 116 is presented during the doping process to form 118d) along a vertical direction between the bottom side and the top side of the filling material by a diffusion process, thereby shaping a vertical doping profile of the doped filling material (the vertical sidewalls of 116) wherein the diffusion coefficient ratio is such that the dopants substantially (note that claim language does not exclude the some of the level of the diffusion from the filling material into the semiconductor body) do not diffuse from the doped filling material into the semiconductor body (¶ [0039]).
BOOTH differs from the claim invention by not disclosing wherein a ratio of the first diffusion coefficient to the second diffusion coefficient is greater than 10 (claim 1); and
wherein the diffusion coefficient ratio of the first diffusion coefficient to the second diffusion coefficient is greater than 10 with respect to a temperature of 1000 °C or 1100 °C (claim 12).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 3, BOOTH teaches the method of claim 1, wherein the semiconductor body is silicon carbide [0023].
Re claim 4, BOOTH teaches the method of claim 1, wherein the dopants include at least one of boron or gallium (118, [0031]).
Re claim 5, BOOTH teaches the method of claim 1, wherein the semiconductor body is a silicon carbide semiconductor body [0023] and the dopants comprise at least one of boron or gallium (118, [0031]).
Re claims 6-7, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to include wherein the filling material is silicon oxide (claim 6) and wherein the filling material is polycrystalline silicon (claim 7), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Re claim 8, BOOTH teaches the method of claim 7, further comprising: prior to at least partially filling the trench with the filling material (116), depositing a dielectric liner (114) that lines sidewalls and a bottom of the trench, and recrystallizing the filling material resulting in dissipation of the dielectric liner (by annealing, ¶ [0039]).
Re claim 10, BOOTH teaches the method of claim 1, further comprising: prior to at least partially filling the trench (112) with the filling material (114), forming a diffusion barrier (114) that lines sidewalls and a bottom of the trench.
Re claim 11, BOOTH teaches the method of claim 10, wherein the diffusion barrier is a layer (114) or a layer stack comprising a nitride.
Re claim 13, BOOTH teaches the method of claim 1, wherein the filling material extends from a first sidewall of the trench to the second sidewall of the trench at an intermediary depth of the trench (116, Fig. 9), wherein the intermediary depth is located between a top and a bottom of the trench (112).
Re claim 14, BOOTH teaches the method of claim 13, further comprising: prior to at least partially filling the trench with the filling material (116, Fig. 9), forming a diffusion barrier (114) that lines the first sidewall, the second sidewall, and the bottom of the trench (112 of Fig. 5).
Claim(s) 9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOOTH (Pub. No.: US 2012/0064694) in view of European Patent No.: DE102012023512) (hereinafter `512).
Re claims 9 and 18, BOOTH teaches all the limitation of claim 1.
BOOTH fails to teach the limitation of claims 9/18.

    PNG
    media_image1.png
    711
    821
    media_image1.png
    Greyscale

`512 teaches prior to at least partially filling the trench with the filling material ([FM], FIG. 7(d), [0052]), introducing the dopants into a region of the semiconductor body (4, [0052]) adjoining the trench (claim 9).
prior to at least partially filling the trench (7, FIG. 7(c)) with the filling material [FM], introducing the dopants into a region of the semiconductor body adjoining the trench; and 
applying an additional thermal processing [0052] of the semiconductor body configured to cause diffusion of the dopants from the doped filling material having the vertical doping profile into the region of the semiconductor body adjoining the trench, wherein the diffused dopants from the filling material cause counter-doping of the semiconductor body (2/4, FIG. 7(d)) (claim 18).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the above teaching for the purpose of achieving low element resistance and high breakdown voltage as taught by `512, [0003]
Re claim 19, in the combination, BOOTH teaches the method of claim 18, further comprising: 
prior to at least partially filling the trench with the filling material (116), forming a diffusion barrier (114) that lines the first sidewall, the second sidewall, and the bottom of the trench; 
wherein at least partially filling the trench with the filling material (116, Fig 8) includes providing the filling material on the diffusion barrier such that the diffusion barrier is interposed between the filling material and the semiconductor body (106).
Re claim 20, in the combination, Granahan teaches the method of claim 19, wherein the thermal processing and the additional thermal processing [0052] are separate processing steps that have different temperature profiles.
Claim(s) 2 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOOTH (Pub. No.: US 2012/0064694) in view of Granahan (Pub. No.: US 2015/0348784).
	Re claim 2, BOOTH teaches all the limitation of claim 1.
BOOTH fails to teach the limitation of claim 2.
Granahan teaches applying an additional thermal processing to the semiconductor body (610, FIG. 4 → 5, ¶ [0036]-[0040]), the additional thermal processing configured to cause diffusion of the dopants from the doped filling material (508) having the vertical doping profile into a portion of the semiconductor body adjoining the trench, wherein the diffused dopants (504) from the doped filling material having the vertical doping profile cause counter-doping of the semiconductor body.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of forming a charge balance on the filing material interface between the trench and the semiconductor body as taught by Granahan, [0040]. 
Re claims 15-17, Granahan differs from the claim invention by not disclosing wherein the semiconductor body is a silicon semiconductor body, and a temperature or average temperature T1 applied during the thermal processing and a temperature or average temperature T2 applied during the additional thermal processing satisfy T1-T2> 50 kelvin, where T1 is greater than T2 (claim 15).
wherein the semiconductor body is a silicon carbide semiconductor body, and a temperature or average temperature T1 applied during the thermal processing and a temperature or average temperature T2 applied during the additional thermal processing satisfy T2-T1 > 100 kelvin, where T2 is greater than T1 (claim 16).
wherein the thermal processing and the additional thermal processing are separate processing steps that have different temperature profiles (claim 17).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. Please see the rejection and explanation as listed above.
For the above reasons, it is believed that the rejections should be sustained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY TRAN/
Primary Examiner, Art Unit 2894